ELLISON, P. J.
This action is to recover commission on an exchange of property owned by defendant for property known as the Davis farm in Coffey County, Kansas. The action is on a written agreement to pay $1000 if the exchange was made and judgment was rendered for plaintiff for that sum.
It appears that the property owned by defendant was a ninety-nine year lease on property at the southwest corner of 8th and Charlotte streets in Kansas City, Missouri. Albert Krekel, for all practical purposes, is the defendant. That is to say, defendant is a corporation and Krekel owned all but two shares of the stock, and was president of the corporation. The agreement to pay plaintiff the commission sued for is in Krekel’s name and is signed by him.
The contract for the exchange was also signed by Krekel without designating himself as President, or as acting for defendant. But when the deal was consummated, the leasehold interest was conveyed by defendant and the Kansas farm was deeded to defendant. And the evidence affirmatively shows that Krekel was acting for defendant throughout the transaction. In such circumstances the real party in interest may be made liable to an action for the commission. And the court instructed the jury that if this evidence was believed the defendant was liable. The instruction was *367correct. [Jones v. Williams, 139 Mo. 1; Kelly v. Thuey, 143 Mo. l. c. 438; Ferris v. Thaw, 72 Mo. 446, 450; Lewis v. Pulitzer Pub. Co., 77 Mo. App. 434; Weber v. Collins, 139 Mo. 501, 507.]
Defendant seeks to escape liability on tbe facts stated by the mere fact tbat tbe agreement employing plaintiff for $1000 and tbe contract for the exchange was in Krekel’s name and tbat plaintiff knew defendant was tbe owner of tbe lease. Those facts presented no impediment to tbe contract being for defendant. Certain it is tbat defendant consummated tbe transaction by transferring tbe lease and accepting a deed to the farm, and, as already said, there was direct evidence that Krekel was acting for it throughout. Quoting from Jones v. Williams above cited: It was not necessary tbat tbe authority of Krekel “should have been recited in tbe contract, or tbat tbe corporate name should have been signed to it, or tbat an official designation” should have been added to tbe signature.
There is a class of cases, many of them cited by defendant, where an agent tenders himself as tbe principal in a contract and be is accepted as such by tbe other party, and tbe rule is stated tbat tbe agent, thus transformed into a principal, is tbe only party liable. But while there may have been some evidence to sustain defendant’s theory, tbe fact, under proper instruction has been found against him.
■Objection is made to tbe action of ,the court in permitting acts of ratification to be shown. Tbe case was not submitted to tbe jury on tbat theory and-we cannot discover where any possible harm could have resulted to defendant.
In a case so clearly made out in plaintiff’s favor as is this, we are wholly disinclined to disturb tbe judgment for a matter tbat reasonably could not affect the result.
*368We think there is no substance to the objection thai the agreement sued upon is without consideration. And the same may be said of the point that Krekel’s declarations should not have been admitted as against the defendant.
The judgment was manifestly for the right party and is affirmed.
All concur.